Citation Nr: 0007832	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-00 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946, and he died in May 1975.  At the time of the 
veteran's death, service-connection was in effect for 
residuals of an injury to the left hand.  The appellant is 
the surviving spouse.  

In June 1995, the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for cause of the veteran's death.  The RO notified 
the appellant of that decision by letter dated July 3, 1995; 
she did not appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1999).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the September 1997 decision that denied 
reopening the claim for service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The RO denied service connection for cause of the 
veteran's death in June 1995 and notified the appellant of 
that decision by letter dated July 3, 1995; she did not 
appeal.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a left-hand injury.  

3.  The veteran died in May 1975; the death certificate 
listed the immediate cause of death as medullary failure due 
to cerebral emboli due to sub acute bacterial endocarditis.  

4.  Evidence submitted since the June 1995 rating decision is 
not probative of the issue of entitlement to service 
connection for the cause of the veteran's death or is 
duplicative of evidence previously considered.  


CONCLUSION OF LAW

1.  The June 1995 rating decision that denied service 
connection for cause of the veteran's death became final 
because the RO notified the appellant of that decision by 
letter dated July 3, 1995, and she did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

2.  The evidence received since the June 1995 rating decision 
is not new and material; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The state of the evidence prior to June 1995 follows.

During his lifetime, the veteran was service connected for 
residuals of a left-hand injury.   At the time of his death, 
service connection was not in effect for rheumatoid arthritis 
or rheumatic valvular heart disease.  

The April 1943 induction examination report stated that the 
veteran's heart and blood vessels were normal, and pes planus 
was the only defect noted.  The March 1946 separation 
examination report stated that the veteran was found 
physically qualified for separation.  The x-ray finding was 
an essentially normal chest, and pes planus was the only 
defect noted.  

The veteran was hospitalized in August 1947.  After general 
and special neuropsychiatric examinations, the diagnoses were 
slightly improved psychoneurosis anxiety state, residuals of 
a traumatic injury of the left hand, and mild hypertension.  
The examiner stated that no rheumatic heart disease was 
found.  

The veteran was hospitalized in April 1950 to October 1950 
for complaints of pain, aching, and swelling of the back and 
joints and fluttering of his eyeballs for 2 weeks.  The 
diagnoses included mild chronic rheumatic arthritis, treated 
and improved.  

The veteran was hospitalized from August 1952 to September 
1952 for complaints of pain and stiffness in his ankles, 
knees, hips, and lower back of 3-4 months duration.  An 
electrocardiogram (EKG) indicated some myocardial damage.  
The diagnoses included recurrent active rheumatic fever with 
rheumatic valvulitis, mitral stenosis and insufficiency, 
Class I.  

The veteran died in May 1975.  The death certificate listed 
the immediate cause of death as medullary failure due to 
cerebral emboli due to sub acute bacterial endocarditis.  The 
death certificate listed rheumatic heart disease, diabetes 
mellitus, and rheumatic arthritis as other significant 
conditions contributing to death but not related to the 
immediate cause of death.  

In response to the RO's request for medical records, the May 
1995 letter from a private hospital stated that the veteran's 
medical records were destroyed before the end of the year 
1983, since he was deceased in May 1975.  

The RO received an undated letter from the veteran's private 
physician in June 1995.  The physician stated that the 
veteran had been under his care for medullary failure, 
cerebral emboli, and acute bacterial endocarditis.  


The state of the evidence since June 1995 follows.

The appellant's June 1997 statement alleged that rheumatic 
heart disease was the cause of the veteran's death and that 
the claims file contained medical records for another veteran 
with the same name.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

The Board must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
the new evidence bears directly and substantially on the 
specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim; second, 
if new and material evidence has been presented, immediately 
upon reopening the Board must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a)(1999).  


Analysis

The only new evidence that the appellant has presented since 
June 1995 is her June 1997 lay statement that alleged that 
rheumatic heart disease was the cause of the veteran's death 
and that the claims file contained medical records for 
another veteran with the same name.  Part of the June 1997 
statement is cumulative because the January 1995 application 
contended that the veteran died from a heart condition of 
rheumatic fever.  The allegation that another veteran's 
medical records are in the claims file is new and not 
cumulative.  

Although part of the June 1997 statement is new, the 
statement is not material.  The fact that the file may 
contain additional records which do not pertain to the 
veteran does not constitute new and material evidence.  The 
appellant's lay statement that rheumatic heart disease was 
the cause of the veteran's death is not material or probative 
because she is a lay person and is not qualified to render a 
medical opinion as to what caused the veteran's death.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In any event, no 
rheumatic heart disease was found in August 1947, over 1 year 
after the veteran separated from service.  The evidence also 
did not show that service-connected residuals of a left-hand 
injury were a principal or contributory cause of the 
veteran's death.  


ORDER

New and material evidence not having been submitted, the 
claim is not reopened, and entitlement to service connection 
for cause of the veteran's death is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

